ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Following his successful completion of the Louisiana State Bar Examination, petitioner, Jerome N. Baylis, was denied admission to the Louisiana State Bar Association based on character and fitness concerns. At petitioner’s request, we appointed a commissioner to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana. The commissioner subsequently issued a report recommending that petitioner be admitted to the practice of law. Upon reviewing the recommendation, we believed further investigation was warranted, and issued an order transferring the matter to the Office of Disciplinary Counsel (“ODC”). The ODC was authorized to conduct an investigation into the qualifications of petitioner to be admitted to the bar and to issue a written report. On June 1, 2000, the ODC filed its report with this court, recommending that admission be denied.
After reviewing the evidence and considering the law, we conclude petitioner has failed to meet his burden of proving that he has “good moral character” to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5(E).
Accordingly, it is ordered that the application for admission is denied.
CALOGERO, C.J., concurs in denying admission at this time.
JOHNSON, J., would grant admission, with certain restrictions.
KNOLL, J., would conditionally grant admission and place petitioner on probation.